Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments “Remarks - 07/30/2021 - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, and they are persuasive.
STATUS OF CLAIMS
 	 This office action considers Claims 1, 3, 5-9, 11-15, 21, 23, 25-29 pending for prosecution.
EXAMINER’S AMENDMENT
       An examiner’s amendment to the record appears below. Only those claims which are amended are shown below; all other allowed claims remain the same in the record. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
       Authorization for this examiner’s amendment was given in a telephone interview with Takashi Saito (Reg. No. 69,536), on September 1, 2021.
Listing of Claims 

1. (Currently Amended) A method of manufacturing a semiconductor device, the method comprising:
	forming a source/drain epitaxial layer at a source/drain region disposed over a substrate;
that is a mixed gas of N2 and Ar or to an NH3 gas while heating the substrate at a temperature between 475 °C to 550 °C;
	forming a metal layer over the nitrogen containing layer; and
	forming an alloy layer of an element of the source/drain epitaxial layer over the source/drain region and an element of the metal layer,
wherein after the nitrogen containing layer is formed, an annealing operation at a temperature 475 °C or higher is performed.
 
2. (Cancelled)

3. (Currently Amended) The method of claim 1, wherein the nitrogen containing layer is formed by exposing the surface of the source/drain epitaxial layer to the NH3 gas 

4. (Cancelled) 
 
5. (Currently Amended) The method of claim 1, wherein the metal layer is a Ni layer, a W layer [[of]] or a Ta layer.

10. (Cancelled)
 
11. (Currently Amended) A method of manufacturing a semiconductor device, the method comprising:
	forming a source/drain epitaxial layer at a source/drain region disposed over a substrate;
	performing a first implantation operation to introduce first ions into the source/drain epitaxial layer;
	performing a second implantation operation to introduce second ions different from the first ions into the source/drain epitaxial layer;

	forming a nitrogen containing layer on or in a surface of the source/drain epitaxial layer by exposing the surface of the source/drain epitaxial layer to plasma formed from a nitrogen containing gas that is mixed gas of N2 and Ar, or to an NH3 gas while heating the substrate at a temperature between 475 °C to 550 °C;
	forming a metallic layer over the nitrogen containing layer; and
	forming an alloy layer of an element of the source/drain epitaxial layer over the source/drain region and an element of the metallic layer,
wherein after the nitrogen containing layer is formed, an annealing operation at a temperature 475 °C or higher is performed.

16. (Cancelled)

21. (Currently Amended) A method of manufacturing a semiconductor device, the method comprising:
	forming a source/drain epitaxial layer at a source/drain region disposed over a substrate;
	forming an interlayer dielectric (ILD) layer over the source/drain epitaxial layer;
	forming a contact opening in the ILD layer to expose a part of an upper surface the source/drain epitaxial layer;
	forming a nitrogen containing layer on or in the upper surface of the source/drain epitaxial layer by exposing the surface of the source/drain epitaxial layer to plasma formed from a mixed gas of N2 and Ar or to an NH3 gas while heating the substrate at a temperature between 475 °C to 550 °C;
	forming a metallic layer over the nitrogen containing layer;
	forming an alloy layer of an element of the source/drain epitaxial layer over the source/drain region and an element of the metallic layer; and
	forming a conducive layer over the alloy layer in the contact opening,
wherein after the nitrogen containing layer is formed, an annealing operation at a temperature 475 °C or higher is performed.


23. (Currently Amended) The method of claim 21, wherein the nitrogen containing layer is formed by exposing the surface of the source/drain epitaxial layer to the NH3 gas 

24. (Cancelled)

25. (New) The method of claim 11, wherein the metallic layer is a Ni layer or a W layer.

26. (New) The method of claim 21, wherein the metal layer is a Ni layer.

27. (New) The method of claim 1, wherein the metal layer is a W layer.

28. (New) The method of claim 1, wherein the nitrogen containing layer is formed by exposing the surface of the source/drain epitaxial layer to the NH3.

29. (New) The method of claim 11, wherein the nitrogen containing layer is formed by exposing the surface of the source/drain epitaxial layer to the NH3.


REASON FOR ALLOWANCE
       Claims 1, 3, 5-9, 11-15, 21, 23, 25-29 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “forming a nitrogen containing layer on or in a surface of the source/drain epitaxial layer by exposing the surface of the source/drain epitaxial layer to plasma formed from a nitrogen containing gas that is a mixed gas of N2 and Ar or to an NH3 gas while heating the substrate at a temperature between 475 °C to 550 °C” and “wherein after the nitrogen containing layer is formed, an annealing operation at a temperature 475 °C or higher is performed” – as recited in claim 1, in combination with the remaining limitations of the claim.
Regarding independent claim 11: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “forming a nitrogen containing layer on or in a surface of the source/drain epitaxial layer by exposing the surface of the source/drain epitaxial layer to plasma formed from a nitrogen containing gas that is mixed gas of N2 and Ar, or to an NH3 gas while heating the substrate at a temperature between 475 °C to 550 °C” and “wherein after the nitrogen containing layer is formed, an annealing operation at a temperature 475 °C or higher is performed” – as recited in claim 11, in combination with the remaining limitations of the claim.
Regarding independent claim 21: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention forming a nitrogen containing layer on or in the upper surface of the source/drain epitaxial layer by exposing the surface of the source/drain epitaxial layer to plasma formed from a nitrogen containing gas mixed gas of N2 and Ar or to an NH3 gas while heating the substrate at a temperature between 475 °C to 550 °C” and “wherein after the nitrogen containing layer is formed, an annealing operation at a temperature 475 °C or higher is performed” – as recited in claim 21, in combination with the remaining limitations of the claim.
The most relevant prior art of references (US 20170243760 A1 to Chao) substantially discloses in Figures 4-15 and in paragraph ([0038]-[0060) the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20170243760 A1 to Chao) is considered pertinent to applicant's disclosure. See form PTO-892. Chao discloses in Figures 4-15 and in paragraph ([0038]-[0060) forming an epitaxial source/drain structure (60; Fig. 10; [0050]) at a source/drain region disposed over a substrate (10; Fig. 4; [0038]), forming a metal layer (Chao 70; Fig. 13; [0059]).
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 11 and 21 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims, the claims 1, 11, and 21 are deemed patentable over the prior art.
Claims (3, 5-9, 27-28), (12-15, 25, 29), and (23, 26) are allowed as those inherit the allowable subject matter from claims 1, 11, and 21 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898